Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-3 were originally filed on March 6, 2020. 
Claims 1-3 are currently pending and under consideration.

Priority
The present application is a continuation of U.S. Application No. 15/803,589, filed on November 3, 2017, which is a divisional of U.S. Application No. 13/509,542, filed August 2, 2012, which claims status as a 371 (National Stage) of PCT/EP2010/067250 filed November 11, 2010, and claims priority under 119(a)-(d) to German Application Nos. 10 2009 052831.8 filed on November 13, 2009 and 10 2010 020902.3 filed May 18, 2010. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for German Application Nos. 10 2009 052831.8 and 10 2010 020902.3, which papers have been placed of record in the file.  These foreign priority documents were received in U.S. Application No. 13/509,542.  Please note that the German applications are in a foreign language and therefore cannot be reviewed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness (Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Alessi et al. WIPO Publication No. 2010/044867 A1 published on April 22, 2010 (effective filing date of October 15, 2008), in view of Steiner US Publication No. 2008/0248999 A1 published on October 9, 2008, Takruri US Patent No. 5,272,135 issued on December 21, 1993, Larsen et al. US Patent No. 6,528,486 B1 issued on March 4, 2003, and Mayhew et al. U.S. Publication No. 2007/0191271 A1 published on August 16, 2007.  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, with respect to where the composition is an aqueous liquid composition consisting essentially of water:
Alessi et al. teaches highly concentrated drug particle formulations and suspension formulations comprising a highly concentrated drug particle formulation and a suspension vehicle (See Alessi Specification, pg. 3, paragraph [0010]) wherein these particle and suspension formulations can be useful in methods of treating diabetes (See Alessi Specification, pg. 5, paragraph [0024]; pg. 15, paragraph [0072]).  These particle formulations can be included in various dosage forms for pharmaceutical delivery such as a solution (See Alessi Specification, pg. 22, paragraph [0097]).  As such, if the particle formulations taught by Alessi et al. can be a solution, then it would necessarily follow that the particle formulations can be a liquid formulation thereby satisfying the claim limitation with respect to where the composition is a liquid composition as recited in claim 1.  
Additionally, Alessi et al. teaches that "non-aqueous" refers to an overall moisture content, for example, of a suspension formulation, typically of less than or equal to about 10 wt.%, preferably less than or equal to about 7 wt.%, more preferably less than or equal to about 5 wt.%, and more preferably less than about 4 wt.% (See Alessi Specification, pg. 10, paragraph [0054]).  Moreover, Alessi et al. teaches that at the time of use, the particle formulations can be quickly reconstituted with, for example, water-for-injection to create a highly concentrated aqueous solution just prior to administering a bolus injection to a subject (See Alessi Specification, pg. 30, paragraph [00127]).  Thus, given that Alessi et al. teaches that non-aqueous formulations encompass small amounts of water, i.e., less than or equal to about 10 wt.%, it would necessarily follow that the particle formulations constitutes an aqueous liquid 

For claim 1, with respect where the composition consists essentially of GLP-1 agonist is lixisenatide (i.e., “AVE0010” or desPro36exendin-4(1-39)-Lys6-NH2) and where the insulin is insulin glargine (i.e., Gly(A21)-Arg(B31)-Arg(B32) human insulin):
Alessi et al. teaches that the particle formulation can comprise one or more drugs such as insulin and incretin mimetics along with additional components/stabilizers including antioxidants such as methionine, carbohydrates and buffers (See Alessi Specification, pg. 3, paragraph [0012]; pg. 13, paragraphs [0062]; pg. 16, paragraph [0076]; pg. 17, paragraph [0081]-[0082]; pg. 18, paragraph [0083]; pg. 22, paragraph [0097]; pg. 26, paragraph [00109]; pg. 27, paragraph [00111]; claims 1, 3-5, 11, 13, 16).  Moreover, Alessi et al. teaches that the incretin mimetics can be GLP-1 or exenatide (such as exendin-4) and analogs and derivatives thereof wherein exendin-3 and exendin-4 are known for the treatment of type 2 diabetes and the prevention of hyperglycemia (See Alessi Specification, pg. 3, paragraph [0014]; pg. 8, paragraph [0042]; pg. 13, paragraph [0063] and [0065]-[0066]; pg. 18, paragraph [0086]; claims 16 and 19).  Furthermore, Alessi et al. discloses that numerous exendin-4 derivatives and analogs including exendin-4 agonists are known in the art including those taught in US Patent No. 6,528,486 (Larsen et al.) (See Alessi Specification, pg. 18, paragraph [0086]).  One example of an exendin derivative or analogue is lixisenatide (See Alessi Specification, pg. 18, paragraph [0086]).  Thus, the teachings of Alessi et al. satisfy the claim limitation where the composition consists essentially of lixisenatide as recited in claim 1.  
Steiner teaches a combined insulin and amylin analog such as pramlintide or incretin mimetics or GLP-1 mimetics such as exenatide formulations wherein the combined insulin and amylin analog has been developed such that the pH of the insulin is decreased so that the amylin remains soluble when mixed with the insulin (See Steiner Specification, pg. 1, paragraph [0013]; claims 1 and 9).  Moreover, Steiner teaches a composition comprising insulin or a biologically active variant or fragment thereof in combination with amylin or a biologically active variant or fragment thereof or an incretin mimetic wherein the insulin is provided at a low pH, at which the amylin does not precipitate or aggregate when mixed TM (See Steiner Specification, pg. 3, paragraph [0037]).  LANTUSTM  is a recombinant human insulin analog (i.e., insulin glargine) that can have up to a 24 hour duration and differs from human insulin by having a glycine instead of asparagine at position 21 and two arginine residues added to the carboxy-terminus of the beta-chain (See Steiner Specification, pg. 3, paragraph [0037]). LANTUSTM consists of insulin glargine dissolved in a clear aqueous fluid (100 IU, 3.6378 mg insulin glargine, 30 µg zinc, 2.7 mg m-cresol, 20 mg glycerol 85%, and water to 1 ml wherein the pH is adjusted with HCl to 4.0 (See Steiner Specification, pg. 3, paragraph [0037]).  As such, the teachings of Steiner suggest where the insulin can be insulin glargine as recited in claim 1. 

For claim 1, with respect to where the aqueous liquid composition consists essentially of L-methionine as recited in claim 1: 
Alessi et al. teaches that the particle formulation can comprise one or more drugs such as insulin and incretin mimetics along with additional components/stabilizers including antioxidants such as methionine, carbohydrates and buffers (See Alessi Specification, pg. 3, paragraph [0012]; pg. 13, paragraphs [0062]; pg. 16, paragraph [0076]; pg. 17, paragraph [0081]-[0082]; pg. 18, paragraph [0083]; pg. 22, paragraph [0097]; pg. 26, paragraph [00109]; pg. 27, paragraph [00111]; claims 1, 3-5, 11, 13, 16).  
Takruri teaches a method for inhibiting the oxidation of a polypeptide characterized by an amino acid sequence comprising at least one methionine residue by adding methionine to the medium in an amount effective to inhibit the oxidation of the methionine residue (See Takruri Specification, col. 2, lines 60-65).  Takruri further teaches that the added methionine stabilizes the preparation containing the polypeptide by inhibiting the rapid oxidation of the methionine residue(s) to methionine sulfoxide (See Takruri Specification, col. 2, lines 65-68; col. 3, lines 25-33; col. 4, lines 29-32).  Methionine can be added to liquid or semi-solid compositions comprising methionine-containing polypeptides stabilize the compositions (See Takruri Specification, col. 3, lines 25-33, 40-46).  As such, given that lixisenatide 
Mayhew et al. teaches the unexpected discovery that methionine is an effective antioxidant for polypeptides lacking a methionine residue (See Mayhew Specification, paragraph [0006]).  Thus, Mayhew et al. teaches that methionine is effective in stabilizing polypeptides against oxidation even when the polypeptide has an amino acid sequence that is free of methionine (See Mayhew Specification, paragraph [0006]).  Moreover, Mayhew et al. teaches a liquid or semi-liquid composition containing a polypeptide having an amino acid sequence that does not include methionine and methionine at a concentration that is sufficient to inhibit oxidation of the polypeptide (See Mayhew Specification, paragraph [0008]; claims 8-9).  As such, given that insulin glargine does not contain a methionine residue, the inclusion of methionine as an antioxidant/stabilizer as suggested by Alessi et al. would stabilize insulin glargine against oxidation.

For claims 2-3, with respect to where the aqueous liquid composition has a pH in the range of 3.5 to 4.5 as recited in claim 2; and with respect to where the composition has a pH of about 4.5 as recited in claim 3: 
Steiner teaches a composition comprising insulin or a biologically active variant or fragment thereof in combination with amylin or a biologically active variant or fragment thereof or an incretin mimetic wherein the insulin is provided at a low pH, at which the amylin does not precipitate or aggregate when mixed together, even over a wide range of ratios of rapid acting to long acting insulin (See Steiner Specification, pg. 1, paragraph [0015]).  Moreover, Steiner discloses that the pH of the combination/composition is typically 4.0 (See Steiner Specification, pg. 4, paragraph [0060]; claim 4), which lies within the pH range of 3.5 to 4.5 as recited in claim 2.  Steiner also teaches that the pH is typically adjusted with food acids and bases (e.g., sodium bicarbonate), and alcohols, and buffer salts for pH control (See Steiner Specification, pg. 4, paragraph [0061]).  As such, Steiner provides motivation to modify the pH from 4.0 to 4.5 thereby satisfying the claim limitation as recited in claim 3.  


Steiner teaches that the insulin of the combination/composition can be an insulin analog such as insulin glargine (See Steiner Specification, pg. 2, paragraph [0020]) wherein insulin glargine is known as LANTUSTM (See Steiner Specification, pg. 3, paragraph [0037]).  LANTUSTM  is a recombinant human insulin analog (i.e., insulin glargine) that can have up to a 24 hour duration and differs from human insulin by having a glycine instead of asparagine at position 21 and two arginine residues added to the carboxy-terminus of the beta-chain (See Steiner Specification, pg. 3, paragraph [0037]). LANTUSTM consists of insulin glargine dissolved in a clear aqueous fluid (100 IU, 3.6378 mg insulin glargine, 30 µg zinc, 2.7 mg m-cresol, 20 mg glycerol 85%, and water to 1 ml wherein the pH is adjusted with HCl to 4.0 (See Steiner Specification, pg. 3, paragraph [0037]).  As such, by utilizing LANTUSTM  as the insulin glargine component of the aqueous liquid composition necessarily includes zinc, m-cresol as a preservative, glycerol as an isotonicity agent, zinc, and water thereby suggesting the claim limitations as recited in claim 1.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Alessi et al. does not expressly teach an aqueous liquid composition consisting essentially of lixisenatide, insulin glargine, zinc, m-cresol, L-methionine, glycerol, and water as recited in instant claim claim 1.  However, the combined teachings of Steiner, Larsen et al., Takruri, and Mayhew et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another (i.e., insulin glargine in the LANTUSTM formulation as the insulin) to obtain predictable results, and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results (i.e., the particular known constituents LANTUSTM formulation) pursuant KSR. 
Alessi et al. does not expressly teach that the aqueous liquid composition has a pH ranging from 3.5 to 4.5 as recited in claim 2, or a pH of 4.5 as recited in claim 3.  However, the teachings of Steiner 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to an aqueous liquid composition consisting essentially of lixisenatide, insulin glargine, zinc, m-cresol, L-methionine, glycerol, and water as recited in instant claim 1, it would have been prima facie obvious to a person of ordinary skill at the time of the instant invention to modify the teaching of Alessi et al. and utilize LANTUSTM  as the insulin in the highly concentrated drug particle and suspension formulations thereby resulting in a highly concentrated drug particle and suspension formulation comprising lixisenatide as an exendin-4 analog or derivative, insulin glargine as an insulin, L-methionine, m-cresol as a preservative, glycerol as an isotonic agent, zinc, and water with a pH of 4.0.  One of ordinary skill in the art at the time the invention was made would have been motivated to modify the teaching of Alessi et al. and utilize LANTUSTM  as the insulin in the highly concentrated drug particle and suspension formulation because compositions comprising incretin mimetics such as exenatide and insulin such as insulin glargine (LANTUSTM) were known to treat diabetes as taught by Steiner and because insulin glargine was known to be formulated in combination with m-cresol as a preservative, glycerol as an isotonic agent, zinc, and water with a pH of 4.0 as taught by Steiner; because L-methionine was known to inhibit the oxidation of a methionine residue in a polypeptide having a methionine residue as taught by Takruri; and because L-methionine was known to stabilize polypeptides that do not have a methionine residue against oxidation as taught by Mayhew et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the highly concentrated drug particle and suspension formulations of Alessi et al. were used for treating diabetes and therefore utilizing lixisenatide and LANTUSTM as the insulin thereby including zinc, m-cresol as a preservative, and glycerol as an isotonic agent at a pH of 4.0 and including L-methionine as an antioxidant/stabilizer would support the treatment of diabetes by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of TM formulation as the insulin) to obtain predictable results, and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results (i.e., the particular known constituents LANTUSTM formulation) in the pursuant to KSR.

	With respect to the pH of the aqueous liquid composition ranging from 3.5 to 4.5 as recited in claim 2, it is noted that Applicants have indicated that the pH of the pharmaceutical composition ranges 3.5-5.0 where it is especially preferred that the pH is approximately 4.5 (See present Specification, pg. 10, lines 13-18; claim 2).  Moreover, it is noted that Steiner teaches that the pH of the insulin glargine formulation is 4.0.  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed pH of the composition would have been obvious to one of ordinary skill in the art since the prior art pH of the composition (i.e., 4.0) lies within the claimed pH of the composition (i.e., 3.5 to 4.5 as recited in claim 2).
	Additionally, it would have been prima facie obvious to a person of ordinary skill in the art to modify the pH to about 4.5 as recited in claim 3 because it is well known in the art that pH can be modified with specific agents including acids and/or bases as taught by Steiner.  It is noted that Steiner teaches that the pH of the insulin glargine formulation was adjusted by utilizing HCl to 4.0.  Thus, the pH of the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of  of the aqueous liquid composition needed to achieve the desired result (i.e., improved chemical and/or physical integrity).   Thus, an ordinary skilled artisan would have been motivated to adjust the pH of the aqueous liquid composition to about 4.5, for the improvement of chemical and/or physical integrity of the aqueous liquid composition comprising a peptide containing a methionine residue, because the highly concentrated drug particle and suspension formulations exhibited chemical and/or physical stability at about 6 months at 25ºC, and an ordinary skilled artisan would have been able to utilize Alessi et al.’s teachings in combination with Steiner’s teachings to modify the pH with a reasonable expectation of success.  Accordingly, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art is fairly suggestive of the claimed invention.

Double Patenting
he nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,029,011 B2 (Hagendorf et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Hagendorf et al. claims:

(a)    about 0.025 mg to about 0.1 mg desPro36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof;
(b)    about 3.64 mg insulin glargine or a pharmacologically tolerable salt thereof;
(c)    about 3.0 mg methionine; 
(d)    water is present in a quantity sufficient for the volume of the composition to total about 1 ml;
(e)    about 2.7 mg m-cresol;
(f)    about 20.0 mg 85% glycerol;    and
(g)    about 0.06 mg zinc chloride.
wherein the composition has a pH in the range from 3.5 to 4.5, and wherein the composition comprises no buffer substances.

(See Hagendorf claim 1).  As such, the ‘011 claimed invention satisfies the claim limitations as recited in instant claims 1-3.  Hagendorf et al. also claims where the composition has a pH of 4.5 (See Hagendorf claim 7) thereby satisfying the claim limitation as recited in instant claim 3.  Moreover, Hagendorf et al. claims properties of the composition (See Hagendorf claims 2-3, 5-6, and 8-9).  Hagendorf et al. also claims where the composition is suitable for a parenteral injectable composition (See Hagendorf claim 4).  As such, Hagendorf’s claims 2-9 are encompassed by the instantly claimed invention because the structure of the instantly claimed composition is encompassed by the ‘011 claimed invention.  Therefore, the ‘011 claimed invention is not patentably distinct from the instantly claimed invention because it anticipates the instantly claimed invention.  

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/921,422 (Brunner-Schwarz et al. US Publication No. 2021/0038514 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because Brunner-Schwarz et al. claims:
1. An aqueous liquid composition consisting essentially of:
(a)    desPro36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof at a concentration of about 0.025 mg/ml to about 0.1 mg/ml;
(b)     insulin glargine or a pharmacologically tolerable salt thereof at a concentration of about 3.64 mg/ml;
(c)    L-methionine; 

(e)    85% glycerol; 
(f)    zinc chloride; and
(d)    water is present in a quantity sufficient for the volume of the composition to total about 1 ml.

(See Brunner-Schwarz claim 1).  As such, the ‘514 claimed invention satisfies the claim limitations as recited in instant claim 1.  Brunner-Schwarz et al. also claims where the composition consists essentially of HCl and NaOH such that the composition has a pH in the range of 3.5-4.5 (See Brunner-Schwarz claim 3) thereby satisfying the claim limitations as recited in instant claims 2-3.  Moreover, Brunner-Schwarz et al. claims where the composition consists essentially of (c) about 3 mg L-methionine; (d) about 2.7 mg m-cresol; (e) about 20 mg 85% glycerol; and (f) about 0.06 mg zinc chloride (See Brunner-Schwarz claim 2). These limitations as encompassed by instant claim 1.  Therefore, the ‘514 claimed invention is not patentably distinct from the instantly claimed invention because it anticipates the instantly claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-59 of U.S. Patent No. 9,345,750 B2 (Becker et al.) in view of Takruri US Patent No. 5,272,135 issued on December 21, 1993, and Mayhew et al. U.S. Publication No. 2007/0191271 A1 published on August 16, 2007. Becker et al. claims:
1. An aqueous pharmaceutical formulation comprising 300 U/ml of insulin glargine.

2. The aqueous pharmaceutical formulation of claim 1 further comprising at least one excipient selected from the group consisting of zinc, m-cresol, glycerol, and polysorbate 20. 

7. The aqueous pharmaceutical formulation wherein the pH of the aqueous pharmaceutical formulation is between 3.4 and 4.6.

8. The aqueous pharmaceutical formulation wherein the pH of the aqueous pharmaceutical formulation is 4.0.

9. An aqueous pharmaceutical formulation comprising 300 U/ml of insulin glargine wherein the pH of the aqueous pharmaceutical formulation is between 3.4 and 4.6.



17. An aqueous pharmaceutical formulation comprising 300 U/ml of insulin glargine, 90 mcg/ml zinc chloride, 2.7 mg/ml m-cresol, and 20 mg/ml glycerol 85% wherein the pH of the aqueous pharmaceutical formulation is 4.0.

27. The aqueous pharmaceutical formulation of claim 1 further comprising an analogue of exendin-4.

28. The aqueous pharmaceutical formulation of claim 27 wherein the analogue of exendin-4 is selected from the group consisting of lixisenatide, exenatide, and liraglutide. 

(See Becker claims 1-2, 7-9, 11, 17, 27-28).  As such, the ‘750 claimed invention satisfies the claim limitations as recited in instant claims 1-3 excluding the inclusion of M-methionine.  Becker’s remaining claims regarding the aqueous pharmaceutical formulation are also encompassed by the instantly claimed invention.  Moreover, Becker’s claims 32-59 are directed to methods of using the aqueous pharmaceutical formulation, which would similarly correspond to methods of using the instantly claimed aqueous liquid composition.   
	However, the ‘750 claimed invention does not claim the inclusion of L-methionine in the aqueous pharmaceutical formulation. 
For claim 1, with respect to the inclusion of L-methionine, please see discussion of Takruri and Mayhew et al. above in the 103(a) rejection.  Briefly, Takruri teaches a method for inhibiting the oxidation of a polypeptide characterized by an amino acid sequence comprising at least one methionine residue by adding methionine to the medium in an amount effective to inhibit the oxidation of the methionine residue (See Takruri Specification, col. 2, lines 60-65).  As such, given that lixisenatide contains a methionine residue, the inclusion of methionine would inhibit the oxidation of the methionine residue in lixisenatide.  
Mayhew et al. teaches that methionine is effective in stabilizing polypeptides against oxidation even when the polypeptide has an amino acid sequence that is free of methionine (See Mayhew Specification, paragraph [0006]). As such, given that insulin glargine does not contain a methionine residue, the inclusion of methionine would stabilize insulin glargine against oxidation.  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to include L-methionine in the aqueous pharmaceutical formulation claimed in ‘750 in order to stabilize the . 

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17-21, and 25-30 of U.S. Patent No. 9,707,176 B2 (Brunner-Schwarz et al.) in view of Steiner US Publication No. 2008/0248999 A1 published on October 9, 2008.  Brunner-Schwarz et al. claims:
1. An aqueous liquid composition comprising:
(a)     0.01 mg/ml to 1.5 mg/ml desPro36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof;
(b) methionine; and
(c) water,
wherein the composition is substantially free of histidine. 
2. The aqueous liquid composition of claim 1, wherein the composition further comprises a pharmaceutically acceptable preservative.
3.  The aqueous liquid composition of claim 2, wherein the pharmaceutically acceptable preservative is m-cresol.
4.  The aqueous liquid composition of claim 1, wherein the composition further comprises glycerol.
5.  The aqueous liquid composition of claim 1, wherein the pH of the composition ranges from 3.5 to 5.
6.  The aqueous liquid composition of claim 1, wherein the concentration of methionine ranges from 0.5 mg/mL to 20 mg/mL.
7.  The aqueous liquid composition of claim 6, wherein the concentration of methionine ranges from 1 mg/mL to 5 mg/mL.
18.  The aqueous liquid composition of claim 1, wherein the composition further comprises at least one pharmaceutically acceptable excipient.
21.  The aqueous liquid composition of claim 1, wherein the composition comprises at least 50% w/w of water.
(See Brunner-Schwarz claims 1-7, 18, and 21).  As such, the ‘176 claimed invention satisfies the claim limitations with respect to an aqueous liquid composition consisting essentially of the following constituents: (a) desPro36exendin-4(1-39)-Lys6-NH2 (”AVE0010”); (e) methionine, and (g) water wherein 
Furthermore, Brunner-Schwarz et al. also claims that the composition is substantially free of EDTA (See Brunner-Schwarz claim 20).  Brunner-Schwarz et al. also claims concentrations of AVE0010 (See Brunner-Schwarz claims 25-30).  Further, Brunner-Schwarz claims where the composition is suitable for parenteral administration (See Brunner-Schwarz claim 19).  Brunner-Schwarz also claims where the composition is an injectable composition (See Brunner-Schwarz claim 17).  These structural limitations are encompassed by the instantly claimed invention. 
	Additionally, Brunner-Schwarz et al. claims where the composition exhibits chemical integrity after storage for 6 months at a temperature of +25ºC (See Brunner-Schwarz claim 8), where at least 80% of the liquid composition’s active substance is in a substantially chemically unchanged form after storage for 6 months at a temperature of +25ºC (See Brunner-Schwarz claim 9), and where the percentage of oxidized methionine with respect to the entire methionine content of the GLP-1 agonist after storage for 6 months at a temperature of +25ºC is below 0.7% (See Brunner-Schwarz claim 10).  Plus, Brunner-Schwarz et al. claims where the proportion of total impurities with respect to the entire mass of the GLP-1 agonist present in the composition after storage for 6 months at +25ºC is below 10% (See Brunner-Schwarz claim 11) and where the proportion of proteins of high molecular weight with respect to the entire mass of the GLP-1 agonist in the composition after storage for 6 months at +25ºC is below 0.8% (See Brunner-Schwarz claim 12).  As such, Hagendorf’s claims 8-12 are encompassed by the instantly claimed invention because the structure of the instantly claimed composition is encompassed by the ‘176 claimed invention.  
	However, the ‘176 claimed invention does not claim where the composition consists essentially of (b) insulin glargine; and (c) zinc as recited in instant claim 1. 
	For claim 1, with respect to the inclusion of insulin glargine and zinc, please see discussion of Steiner above in the 103(a) rejection.  Briefly, Steiner teaches a combined insulin and amylin analog such as pramlintide or incretin mimetics or GLP-1 mimetics such as exenatide formulations (See Steiner TM (See Steiner Specification, pg. 3, paragraph [0037]).  LANTUSTM consists of insulin glargine dissolved in a clear aqueous fluid (100 IU, 3.6378 mg insulin glargine, 30 µg zinc, 2.7 mg m-cresol, 20 mg glycerol 85%, and water to 1 ml wherein the pH is adjusted with HCl to 4.0 (See Steiner Specification, pg. 3, paragraph [0037]).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to add insulin glargine and zinc in the aqueous liquid composition because compositions combining GLP-1 mimetics and insulin with additional excipients such as zinc was known to treat diabetes in a subject.  Thus, the ‘176 claimed invention is not patentably distinct from the instantly claimed invention.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,028,910 B2 (Brunner-Schwarz et al.) in view of Steiner US Publication No. 2008/0248999 A1 published on October 9, 2008.  Brunner-Schwarz et al. claims:
1. An aqueous liquid composition comprising the following constituents per 1 ml volume of the composition:
(a)     approximately 50 mcg desPro36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof;
(b) approximately 3.5 mg sodium acetate trihydrate;
(c) approximately 3.7 mg m-cresol;
(d) approximately 3.0 mg L-methionine; 
(e) approximately 18.0 mg glycerol; and
(f) water,
wherein the composition is substantially free of histidine. 

2. An aqueous liquid composition comprising the following constituents per 1 ml volume of the composition:
(a)     approximately 100 mcg desPro36exendin-4(1-39)-Lys6-NH2 or a pharmacologically tolerable salt thereof;
(b) approximately 3.5 mg sodium acetate trihydrate;
(c) approximately 3.7 mg m-cresol;
(d) approximately 3.0 mg L-methionine; 
(e) approximately 18.0 mg glycerol; and

wherein the composition is substantially free of histidine. 

(See Brunner-Schwarz claims 1-2).  As such, the ‘910 claimed invention satisfies the claim limitations with respect to an aqueous liquid composition consisting essentially of the following constituents: (a) desPro36exendin-4(1-39)-Lys6-NH2 (”AVE0010”); (d) m-cresol; (e) L-methionine; (f) glycerol, and (g) water as recited in instant claim 1.  Moreover, Brunner-Schwarz et al. claims where the composition further comprises HCl, NaOH, or a combination thereof in an amount sufficient to adjust the pH of the composition to approximately 4.5 (See Brunner-Schwarz claim 3) thereby satisfying the claim limitations as recited in instant claims 2-3.  Brunner-Schwarz et al. also claims where the glycerol is 85% glycerol (See Brunner-Schwarz claim 4), which is encompassed by the instantly claimed invention.  
	However, the ‘910 claimed invention does not claim where the composition consists essentially of (b) insulin glargine; and (c) zinc as recited in instant claim 1. 
	For claim 1, with respect to the inclusion of insulin glargine and zinc, please see discussion of Steiner above in the 103(a) rejection.  Briefly, Steiner teaches a combined insulin and amylin analog such as pramlintide or incretin mimetics or GLP-1 mimetics such as exenatide formulations (See Steiner Specification, pg. 1, paragraph [0013]; claims 1 and 9).  Furthermore, Steiner teaches that the insulin of the combination/composition can be an insulin analog such as insulin glargine (See Steiner Specification, pg. 2, paragraph [0020]) wherein insulin glargine is known as LANTUSTM (See Steiner Specification, pg. 3, paragraph [0037]).  LANTUSTM consists of insulin glargine dissolved in a clear aqueous fluid (100 IU, 3.6378 mg insulin glargine, 30 µg zinc, 2.7 mg m-cresol, 20 mg glycerol 85%, and water to 1 ml wherein the pH is adjusted with HCl to 4.0 (See Steiner Specification, pg. 3, paragraph [0037]).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to add insulin glargine and zinc in the aqueous liquid composition because compositions combining GLP-1 mimetics and insulin with additional excipients such as zinc was known to treat diabetes in a subject.  Thus, the ‘910 claimed invention is not patentably distinct from the instantly claimed invention. 

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8-10, 14-18, 27-28, 32-35, and 63 of U.S. Application No. 13/382,442 
1. An aqueous pharmaceutical formulation comprising insulin glargine as an active agent and methionine as an antioxidative stabilizer wherein the aqueous pharmaceutical formulation has a pH of less than or equal to 4.5.

8. The aqueous pharmaceutical formulation of claim 1 further comprising: 0.001 to 0.2 mg/ml of zinc; 0.1 to 5.0 mg/ml of a preservative; and 5.0 to 100 mg/ml of an isotonicity agent. 

9. The aqueous pharmaceutical formulation of claim 1 further comprising a preservative such as m-cresol.

10. The aqueous pharmaceutical formulation of claim 1 further comprising an isotonicity agent such as glycerol. 

63. An aqueous pharmaceutical formulation comprising insulin glargine as an active agent and methionine as an antioxidative stabilizer wherein the aqueous pharmaceutical formulation has a pH of less than or equal to 4.5 and is free of surfactant.

(See Schoettle claims 1, 8-10, and 63).  As such, the ‘442 claimed invention satisfies the claim limitations as recited in instant claims 1-3 except for the inclusion of lixisenatide. Schoettle et al. also claims concentrations of insulin glargine, glycerol, m-cresol, zinc and methionine (See Schoettle claims 14-18, 27-28, and 32-35) which are encompassed by the instantly claimed invention. 
	However, the ‘442 claimed invention does not claim that the aqueous pharmaceutical formulation comprises lixisenatide. 
For claim 1, with respect to the inclusion of lixisenatide, please see discussion of Alessi et al. and Larsen et al. above in the 103(a) rejection.  Briefly, Alessi et al. teaches highly concentrated drug particle formulations and suspension formulations comprising a highly concentrated drug particle formulation and a suspension vehicle (See Alessi Specification, pg. 3, paragraph [0010]) wherein these particle and suspension formulations can be useful in methods of treating diabetes (See Alessi Specification, pg. 5, paragraph [0024]; pg. 15, paragraph [0072]).  These particle formulations can comprise one or more 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654